          Case 2:18-cv-05623-MMB Document 242 Filed 03/25/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                                          CIVIL ACTION

                           v.                                NO. 18-5623

NIKE, INC.

                                   ORDER RE DAUBERT MOTIONS

        AND NOW, this 25th day of March, 2021, after careful consideration of Plaintiff Lontex’s

Motion to Preclude the Testimony of Paul K. Meyer (ECF 187), Plaintiff’s Motion to Preclude the

Testimony of Hal Poret, Matthew Ezell, and Carol A. Scott (ECF 189), Defendant Nike’s Motion

to Preclude the Testimony of David Drews, Jeffrey Parkhurst, and Susan McDonald (ECF 190),

and the responses and replies thereto, for the reasons stated in the attached memorandum, it is

hereby ORDERED that:

                1. Lontex’s Motion to Preclude the Testimony of Paul K. Meyer (ECF 187) is

                     DENIED.

                2. Lontex’s Motion to Preclude the Testimony of Hal Poret, Matthew Ezell, and

                     Carol A. Scott (ECF 189) is DENIED.

                3. Nike’s Motion to Preclude the Testimony of David Drews, Jeffrey Parkhurst,

                     and Susan McDonald (ECF 190) is DENIED, except as to Susan McDonald’s

                     opinion regarding Nike’s intent or legal conclusions.

                                                              BY THE COURT:

                                                              s/ Michael M. Baylson
                                                              MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 18\18-5623 Lontex Corp v Nike\18-5623 Order Re Daubert Motions.docx




                                                         1
